Title: To Thomas Jefferson from Stephen Sayre, 10 April 1801
From: Sayre, Stephen
To: Jefferson, Thomas



Sir
Point Breeze, New Jersey. Apl. 10th 1801—

I am now at my house, in the country—have neither map, or any thing else, but memory, to aid me, as to the eastern, or western positions, of the powers, on the continent of Europe.
In my former letter, I gave some outlines, by which, it might be practicable to acquire an Island in the west Indies—if obtain’d—supposing it that of Porto Rico—& supposing the Island 175 miles long, & about 70 in breadth—more or less—I sho’ld propose to divide it, as inclosed, into 17 parts, that Europe & America might hold a valuable interest, by its possession—giving Russia the east, & the united states the west ends—by placing the Capital, at the west end, the rest of the lands, in this, would be more valuable, than any other proportion of the same extent—& of still more value, because the leward end is always a harbour. I would also divide the capital into proportionate parts, like the Island, to prevent disputes, as to situation.
As to the plan of the city, I leave that for consideration, after the Island may be so acquired—Also the princeples, & form of government
The first object is, to impress the european powers, with the importance of the proposition, as to solid & universal benefits, political, & commercial—you must want no information as to the extensive effects such an establishment must have, on the affairs of the world—the commercial advantages are, perhaps, far beyond any thing you may have thought of—I will state some of them. Guaranteed by such powers— under a constitution, forbiding port duties—or if permitted, not to be augmented—every port & harbour open to the universe—the lands would be purchased with eagerness—they would be cultivated with rapidity—the richness of its soil, under the hand of industry would, in a short space of time, render it productive beyond all example—always supply’d by the manufactures of Europe & Asia—ever open to the markets of north & south America—it would—it must—by a forced trade, supply all the other Islands. I am so far convinced, that this, or any other Island, under such advantages, would be of more worth than all the rest in its vicinity, that were I at the head of the government of France, I would place St Domingo under this system, as the most profitable, & most desirable—for the variety of nations, & languages, & the multitudes of white people, as settlers would, if possible, to be done, give safety to the inhabitants against revolt—France would receive more benefit, from the sale of her wines, & manufactures, than she will ever obtain by subduing the negroes, or holding its exclusive trade—It would be good policy in Bonaparte, to propose the cession of St Domingo, & Porto Rico—Spain could not decently refuse—What a prospect would thereby be open’d to these states—while we risque nothing by the attempt.
I entertain hopes, that if this measure is adopted, we might, after some time, send a considerable part of our negroes, & render them happy & useful under such establishment.
My reasons for supposing such an Island would be settled by numerous whites, are. That when the influence, & wishes of the governments in Europe, are turn’d to this object, many leading characters will take an interest in those settlements, bringing, or sending out, their friends & dependents—At this moment, the immense armies which must be disbanded, would, in part be employ’d usefully—the emigrants, & the dissatisfied, under recent changes, would universally flock to such an asylum—in all the other Islands there is danger of revolt from the negroes—in this, there would be none—presuming when I say this—that the principles of government shall be wise, liberal & protective to all men, & all opinions—
If you do me the honor of writing to me, on this, or any other subject-Please to direct to my House, No 31. north 8th Street, Philaa—
I am most respectfully

Stephen Sayre

